946 F.2d 899
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gilberto SANTAMARIA, Defendant-Appellant.
No. 90-50303.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 10, 1991.*Decided Oct. 16, 1991.

Before JAMES R. BROWNING, ALARCON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Appellant Gilberto Santamaria appeals his conviction for possession with intent to distribute cocaine.  21 U.S.C. § 841(a)(1).   Santamaria argues the district court should have suppressed evidence of approximately 50 kilograms of cocaine the police found during a warrantless search of a box located in a car trunk.   Santamaria contends the police are required to obtain a warrant before searching a closed container located in a car if the probable cause to search is focused on the container, rather than the car itself.   The Supreme Court has ruled otherwise.   California v. Acevedo, 111 S. Ct. 1982, 1991 (1991).   The conviction is AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3